an

36973

5442 KARDEX: 143080

5276

MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE

HIDROCARBUROS EN EL LOTE XXV

QUE CELEBRAN DE UNA PARTE:
PERUPETRO S.A.

Y

VETRA PERÚ

CON INTERVENCIÓN DE:
VETRA ENERGÍA o

DODOPAAAAPAADAIADIADIADDADARARIADAAADAAADIDIDADDIDDD
EN LA CIUDAD DE LIMA, A LOS CUATRO DÍAS DEL MES DE JULIO DEL AÑO DOS MIL

DOCE, YO: RICARDO FERNANDINI BARREDA, EXTIENDO LA PRESENTE ESCRITURA

3 PÚBLICA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO POR LOS

TÍCULOS 27 Y 54, INCISO H DEL DECRETO LEGISLATIVO N* 1049 SE DEJA
CIA DE HABER DADO CUMPLIMIENTO A LO DISPUESTO POR EL ARTÍCULO 55,

, DEL DECRETO LEGISLATIVO N” 1049, MODIFICADO POR DECRETO

COMPARECEN

PERUPETRO S.A

, EN ADELANTE PERUPETRO, CON REGISTRO ÚNICO DE CONTRIBUYENTE

N* 20196785044» CON DOMICILIO EN AV. LUIS ALDANA N* 320, SAN BORJA, LIMA

EBIDAMENTE REPRESENTADA POR LA DOCTORA ISABEL MERCEDES TAFUR MARÍN, QUIEN
MANIFIESTA SER JE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE

A pl
PROFESIÓN: ABOGADA; DEBIDAMENTE

IDENTIFICADA CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08203459, EN SU CONDICIÓN DE GERENTE GENERAL (E), FACULTADA
SEGÚN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO C000060 DE LA PARTIDA

NÚMERO 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA,

Y, DE LA OTRA PARTE: =
VETRA PERÚ S.A.C., CON REGISTRO ÚNICO DE CONTRIBUYENTES N* 20517111903, COM
DOMICILIO EN CALLE ALCANFORES 495, OFICINA 502, DISTRITO DE MIRAFLORES,
PROVINCIA Y DEPARTAMENTO DE LIMA, DEBIDAMENTE REPRESENTADA POR JORGE
AUGUSTO PÉREZ TAIMAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON

MANDATARIO: NACIONAL.
DOCUMENTO NACIONAL DE IDENTIDAD N% 06353650, EN SU CONDICIÓN DE /SERENTE

SENERME==EE%, FACULTADO SEGÚN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO
C00003 DE LA PARTIDA N% 12066273 DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMA.

CON INTERVENCIÓN DE:
VETRA ENERGÍA S.L., SOCIEDAD CONSTITUIDA Y VIGENTE BAJO LAS LEYES DE
VEIRA ENERGÍA S.n.

ESPAÑA, CON DOMICILIO EN AV. LINARES RIVAS N* 1 - BAJO 15005, LA CORUÑA,

ESPAÑA, DEBIDAMENTE REPRESENTADA POR JORGE AUGUSTO PÉREZ TAIMAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 06353650, DEBIDAMENTE FACULTADO SEGÚN CONSTA EN EL ASIENTO

A00002 DE LA' PARTIDA NÚMERO 12524404 DEL REGISTRO DE PERSONAS JURIDICAS DE
LIMA.

DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA
MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:

MINUTA:

SEÑOR NOTARIO: RICARDO FERNANDINI BARREDA

SÍRVASE EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS UNA DE MODIFICACIÓN
DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN y EXPLOTACIÓN DE HIDROCARBUROS
EN EL LOTE XXV, SUSCRITO DE UNA PARTE PERÚPETRO S.A., IDENTIFICADA CON
R.U.C. N* 20196785044, CON DOMICILIO EN AV. LUIS ALDANA N” 320, SAN BORJA,
PROVINCIA Y DEPARTAMENTO DE LIMA, DEBIDAMENTE REPRESENTADA POR ISABEL
MERCEDES TAFUR MARÍN, IDENTIFICADA CON DNI N* 08203459, DE- NACIONALIDAD
PERUANA, SEGÚN PODERES INSCRITOS EN EL ASIENTO C000060 DE LA PARTIDA No

:00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; Y DE LA OTRA VETRA

PERÚ S.A.C., IDENTIFICADA CON RUC N* 20517111903, CON DOMICILIO EN CALLE
ALCANFORES 495, OFICINA 502 MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR JORGE AUGUSTO PÉREZ  TAIMAN,
IDENTIFICADO CON DNI-N” 06353650, SEGÚN PODERES INSCRITOS EN EL ASIENTO
C00003 DE LA PARTIDA N* 12066273 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA, CON LA INTERVENCIÓN DE VETRA ENERGIA S.L., SOCIEDAD CONSTITUIDA Y
VIGENTE BAJO LAS LEYES DE ESPAÑA, CON DOMICILIO EN AV. LINARES RIVAS N% 1 -
BAJO 15005, LA CORUÑA, ESPAÑA, DEBIDAMENTE REPRESENTADA POR LOS SEÑORES
JORGE AUGUSTO PÉREZ TAIMAN, IDENTIFICADO CON ' DNI NS 06353650, DE
NACIONALIDAD PERUANA Y RICARDO PORFIRIO SILVA CHUECA, IDENTIFICADO CON DNI
N? 07843940, AMBOS FACULTADOS SEGÚN PODERES” INSCRITOS EN EL ASIENTO A00002
DE LA PARTIDA N* 12524404 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA; EN
LOS TÉRMINOS Y CONDICIONES SIGUIENTES:

1990280

DROCARBUROS EN EL LOTE XXV =

“CLÁUSULA PRIMERA

1.1PERUPETRO S.A. Y VETRA PERÚ S.A.C. CELEBRARON UN CONTRATO DE LICENCIA
PARA LA'EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXV, EL
MISMO QUE CONFORME A LEY FUE APROBADO POR DECRETO SUPREMO N* 060-2007-
EM, ELEVADO A ESCRITURA PÚBLICA Y SUSCRITO CON FECHA 21 DE NOVIEMBRE DE
2007, ANTE EL NOTARIO PÚBLICO DE LIMA DR. EDUARDO ORIHUELA IBERICO.=

1.2MEDIANTE CARTA S/N DE FECHA 22 DE JULIO DE 2010, RECIBIDA EL 23 DE JULIO
DE 2010, VETRA ENERGÍA S.L. SOLICITÓ A PERUPETRO S.A. SU CALIFICACIÓN A
EFECTOS DE SUSTITUIR A VETRA ENERGY GROUP LLC. COMO GARANTE CORPORATIVO
DE VETRA PERÚ S.A.C.=

1.3 MEDIANTE CARTAS S/N DE FECHAS 06 DE ABRIL Y 24 DE MAYO DE 2011, VETRA
ENERGÍA S.L. Y VETRA PERÚ S.A.C., RESPECTIVAMENTE REMITEN A PERUPETRO
S.A. TODA LA DOCUMENTACIÓN FALTANTE PARA PROCEDER CON LA MODIFICACIÓN
DEL CONTRATO, A EFECTOS QUE VETRA ENERGÍA S.L. SUSTITUYA A VETRA ENERGY

GROUP LLC. a

.4MEDIANTE CARTA S/N DE FECHA 05 DE MAYO DE 2011, RECIBIDA EL 06 DE MAYO
DE 2011, VETRA PERÚ S.A.C. SOLICITÓ A PERUPETRO S.A. LA SUSTITUCIÓN DE
GARANTE CORPORATIVO VETRA ENERGY GROUP LLC. POR VETRA ENERGÍA S.L.,
A LA REORGANIZACIÓN GLOBAL dE LAS ACTIVIDADES DEL GRUPO VETRA.

DECLARACIÓN JURADA DE FECHA 17 DE MAYO DE 2011, SUSCRITA POR SU
APODERADA, MANCOMUNADO SOLIDARIO, VETRA ENERGÍA S.L. DECLARA BAJO
PERUPETRO S.A. SU DECISIÓN DE ASUMIR LA CONDICIÓN DE GARANTE
CORPORATIVONEN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE XXV. =

K
CLÁUSULA SEGUNDA =

INTERVIENE VETRA ENERGÍA S.L. PARA OTORGAR A FAVOR DE VETRA PERÚ S.A.C., LA
GARANTÍA CORPORATIVA QUE APARECE EN EL ANEXO "D” DEL CONTRATO, TAL COMO SE
ACUERDA EN LA CLÁUSULA SIGUIENTE.

CLÁUSULA TERCERA

PARA EFECTOS DE REFLEJAR LO ESTABLECIDO EN LAS CLÁUSULAS PRECEDENTES, LAS
PARTES HAN ACORDADO INTRODUCIR EN EL CONTRATO LAS MODIFICACIONES Y
AGREGADOS QUE SE INDICAN A; CONTINUACIÓN:

3.1 AGREGAR EL ACÁPITE 1.57, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA:
"1.57 FECHA DE PRIMERA MODIFICACIÓN

ES EL 23 DE MAYO DE 2012, FECHA EN LA QUE SE SUSCRIBE LA
MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
3.

Edo

2

3

EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXV, APROBADA POR

DECRETO SUPREMO N* 017-2012-EM”
MODIFICAR EL ACÁPITE 3.11, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE

MANERA: = e

03.11 INTERVIENE VETRA ENERGÍA S.L., PARA EFECTOS DE OTORGAR LA
GARANTÍA CORPORATIVA QUE APARECE COMO ANEXO “D”.

LA GARANTÍA CORPORATIVA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LAS
OBLIGACIONES DEL CONTRATISTA COMPRENDIDAS EN EL ANEXO “D”. SERÁ
DE APLICACIÓN EL SUBACÁPITE 22.3.5, SI PRODUCIDO ALGÚN HECHO
PREVISTO EN DICHO ACÁPITE, EL CONTRATISTA NO CUMPLE CON
SUSTITUIRLA EN UN PLAZO MÁXIMO DE QUINCE (15) Días ÚTILES
SIGUIENTES A LA RECEPCIÓN POR EL CONTRATISTA DE LA NOTIFICACIÓN

DE PERUPETRO REQUIRIENDO LA SUSTITUCIÓN.” = =

MODIFICAR EL ACÁPITE 20.1, EL CUAL QUEDARÁ; REDACTADO DE LA SIGUIENTE
MANERA: = = e

“20.1 TODA NOTIFICACIÓN O COMUNICACIÓN, RELATIVA AL CONTRATO, SERÁ
CONSIDERADA COMO VÁLIDAMENTE CURSADA SI ES POR ESCRITO Y
ENTREGADA CON CARGO O RECIBIDA POR INTERMEDIO DE CORREO
CERTIFICADO O FACSÍMIL O POR OTROS MEDIOS QUE. LAS PARTES
ACUERDEN, DIRIGIDA AL DESTINATARIO EN UN DÍA ÚTIL A LAS
SIGUIENTES DIRECCIONES:

PERUPETRO:

PERUPETRO S.A.
GERENCIA GENERAL
AV. LUIS ALDANA N* 320

LIMA 41 - PERÚ
FAX: 617 - 1801 =
CONTRATISTA: =
VETRA PERÚ S.A.C.
GERENCIA GENERAL =
CALLE ALCANFORES N” 495, OFICINA 502 - MIRAFLORES

LIMA 18 + PERÚ =

TELÉFONO: 242 - 0642
FAX: 242 - 0642 =
GARANTE CORPORATIVO:
VETRA ENERGÍA S.L.

APODERADO

7

AV. LINARES RIVAS N” 1 - BAJO 15005, LA CORUÑA,
TELÉFONO: 00- (34)-981-126.229 =

356981

FAX: 00-(34)-981-251.886"

MODIFICAR EL ANEXO “D”, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE
MANERA :

ANEXO “D” =

GARANTÍA CORPORATIVA

SEÑORES

PERUPETRO S.A. =

AV. LUIS ALDANA N* 320 =

LIMA 41

PERÚ =

POR EL PRESENTE DOCUMENTO, VETRA ENERGÍA S.L., DE CONFORMIDAD CON EL
ACÁPITE 3.11 DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XXV SUSCRITO POR PERUPETRO S.A. ("PERUPETRO”) Y
VETRA PERÚ S.A.C., GARANTIZA SOLIDARIAMENTE ANTE PERUPETRO EL CUMPLIMIENTO
POR VETRA PERÚ S.A.C., DE TODAS LAS OBLIGACIONES QUE ÉSTA ASUMA EN EL
PROGRAMA MÍNIMO DE TRABAJO DESCRITO EN EL ACÁPITE 4.6 DEL CONTRATO, ASÍ
COMO LA EJECUCIÓN POR VETRA PERÚ S.A.C. DE CADA UNO DE LOS PROGRAMAS
ANUALES DE EXPLOTACIÓN, TAL COMO PUEDAN SER REAJUSTADOS O CAMBIADOS, QUE

.C., DERIVADAS DEL CONTRATO. PARA LOS EFECTOS DE ESTA GARANTÍA,
VETRA ENERGÍA S.L., SE SOMETE A LAS LEYES DE LA REPÚBLICA DEL PERÓ,
RENUNCIA PRESAMENT4E A TODA RECLAMACIÓN DIPLOMÁTICA Y SE SOMETE AL

PROCEDIMIENTO ARBITRAL PARA SOLUCIÓN DE CONTROVERSIAS ESTABLECIDO EN LA

CLÁUSULA VIGÉ;

7

IMO PRIMERA DEL CONTRATO.
ATENTAMENTE,

GARANTE CORPORATIVO

(PERSONA LEGALMENTE AUTORIZADA) ”

CLÁUSULA CUARTA =

EN LA FECHA DE SUSCRIPCIÓN DE LA ESCRITURA PÚBLICA QUE ORIGINE EL PRESENTE
DOCUMENTO, VETRA ENERGÍA S.L. DEBERÁ HABER CUMPLIDO CON ENTREGAR A
PERUPETRO S.A. LA GARANTÍA CORPORATIVA CORRESPONDIENTE, POR LA CUAL ASUME
LA RESPONSABILIDAD SOLIDARIA POR EL CUMPLIMIENTO DE LAS OBLIGACIONES
DERIVADAS DEL CONTRATO, EN LOS TÉRMINOS DEL ANEXO “D” QUE SEAN EXIGIBLES A
VETRA PERÚ S.A.C. = .

LA GARANTÍA CORPORATIVA ENTREGADA EN LA FECHA DE PRIMERA MODIFICACIÓN POR
VETRA ENERGÍA S.L. SUSTITUYE A LA OTORGADA POR VETRA ENERGY GROUP LLC. EN

LA FECHA DE SUSCRIPCIÓN. ====

AGREGUE USTED, SEÑOR NOTARIO, LAS CLÁUSULAS DE LEY Y ELEVE ESTA MINUTA A
ESCRITURA PÚBLICA, CURSANDO LOS PARTES RESPECTIVOS AL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA, PARA SU DEBIDA INSCRIPCIÓN. ==

LIMA, 05 DE JUNIO DE 2012 =

FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍN =

FIRMADO POR VETRA PERÚ S.A.C. JORGE AUGUSTO PÉREZ TAIMAN. =

FIRMADO POR VETRA ENERGÍA S.L. JORGE AUGUSTO PÉREZ TAIMAN=

AUTORIZADA LA MINUTA POR LA DOCTORA CAROLINA NORIEGA ACKERMANN, ABOGADA
INSCRITA EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NÚMERO:
54569, =

INSERTO NÚMERO UNO: =
ENERGIA Y MINAS =
APRUEBAN MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXV =
DECRETO SUPREMO
N* 017-2012-EM =
EL PRESIDENTE DE LA REPÚBLICA ==
CONSIDERANDO:
QUE, ES POLÍTICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS ACTIVIDADES DE
HIDROCARBUROS SOBRE LA BASE DE LA LIBRE COMPETENCIA Y EL LIBRE ACCESO A LA
ACTIVIDAD ECONÓMICA CON LA FINALIDAD DE LOGRAR, ENTRE OTROS;' EL DESARROLLO
NACIONAL;

QUE, MEDIANTE EL TEXTO ÚNICO ORDENADO DE LA LEY N% 26221, LEY ORGÁNICA DE
HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N% 042-2005-EM, SE REGULAN LAS
ACTIVIDADES DE HIDROCARBUROS EN EL TERRITORIO NACIONAL;

QUE, EL ARTÍCULO 12 DEL ACOTADO TEXTO ÚNICO ORDENADO DE LA LEY No 26221,
LEY ORGÁNICA DE HIDROCARBUROS, ESTABLECE QUE LOS CONTRATOS, UNA VEZ _
APROBADOS Y SUSCRITOS, SÓLO PUEDEN SER MODIFICADOS POR ACUERDO ESCRITO
ENTRE LAS PARTES, DEBIENDO DICHAS MODIFICACIONES SER APROBADAS POR DECRETO
SUPREMO REFRENDADO POR LOS MINISTROS DE ECONOMÍA Y FINANZAS Y DE ENERGÍA y
MINAS, DENTRO DEL PLAZO ESTABLECIDO EN EL ARTÍCULO 11 DE LA MENCIONADA LEY;

QUE, POR DECRETO SUPREMO N* 060-2007-EM, DE_FECHA 20 DE NOVIEMBRE DE 2007,

SE APROBÓ EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XXV, UBICADO ENTRE LAS PROVINCIAS DE TALARA y
SULLANA DEL DEPARTAMENTO DE PIURA, Y CONTRALMIRANTE VILLAR DE DEPARTAMENTO
DE TUMBES, EL MISMO QUE FUERA SUSCRITO ENTRE PERUPETRO S.A. Y VETRA PERÚ
S.A.C. CON FECHA 21 DE NOVIEMBRE DE 2077, CON LA INTERVENCIÓN DE VETRA
ENERGY GROUP, LLC COMO GARANTE CORPORATIVO;

MEDIANTE CARTA VETRA PERU 070-2011, DE FECHA 5 DE MAYO DE 2011, VETRA
Ú S.A.C. SOLICITÓ A PERUPETRO S.A. LA SUSTITUCIÓN DE SU GARANTE
"CORPORATIVO VETRA ENRGY GROUP, LLC POR VETRA ENERGÍA S.L., EN VIRTUD DEL
PROCESO DE REORGANIZACIÓN GLOBAL DE LAS ACTIVIDADES DEL GRUPO VETRA Y EN
TANTO QUE LAS FILIALES HAN PASADO A SER DE PROPIEDAD DE VETRA ENERGÍA S.L.;
QUE, ASIMISMO, MEDIANTE DECLARACIÓN JURADA .DE FECHA 17 DE MAYO DE 2011,
VETRA ENERGÍA S.L. DECLARA A PERUPETRO S.A. SU DECISIÓN DE ASUMIR LA
CONDICIÓN DE' GARANTE CORPORATIVO EN EL REFERIDO CONTRATO DE LICENCIA PARA
LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXV;

QUE, EN ESE SENTIDO, EL DIRECTORIO DE PERUPETRO S.A., MEDIANTE ACUERDO DE
DIRECTORIO N* 069-2011, DE FECHA 25 DE JULIO DE 2011, APROBÓ EL PROYECTO DE
MODIFICACIÓN DEL CONTRATO: DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE XXV, APROBADO POR DECRETO SUPREMO N0 060-2007-EM,
A FIN DE REFLEJAR LA SUSTITUCIÓN DEL GARANTE CORPORATIVO EN EL MENCIONADO
CONTRATO DE LICENCIA, CONDICIÓN QUE SERÁ ASUMIDA POR VETRA ENERGÍA a!

REEMPLAZO DE VETRA ENERGY GROUP LLC; ELEVÁNDOLO AL PODER EJECUTIVO PARA SU
CONSIDERACIÓN Y RESPECTIVA APROBACIÓN;

JUE, EN CONSECUENCIA, RESULTA NECESARIO APROBAR LA MODIFICACIÓN DE CONTRATO
SOÍNCITADA AUTORIZANDO A  PERUPETRO S.A. A SUSCRIBIR EL DOCUMENTO
MODIFACATORIO QUE SE ORIGINE;

LAS” ATRIBUCIONES CONFERIDAS POR LOS INCISOS 8) Y 24) DEL ARTÍCULO
118 DE LAMCONSTITUCIÓN POLÍTICA DEL PERÚ Y DE CONFORMIDAD CON LO DISPUESTO
POR EL TEXTO ÚNICO ORDENADO DE LA LEY N% 26221, LEY ORGÁNICA DE

IDROCARBURO;

APROBADO POR DECRETO SUPREMO N*'042-2005-EM.

' ARTÍCULO 1.- DELLA APROBACIÓN DE LA MODIFICACIÓN DE CONTRATO. =
APROBAR LA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DÉ “HIDROCARBUROS EN EL LOTE XXV, APROBADO POR DECRETO SUPREMO +
N* 060-2007-EM, PARA LOS FINES REFERIDOS EN LA PARTE CONSIDERATIVA DEL
PRESENTE DECRETO SUPREMO, A CELEBRARSE ENTRE PERUPETRO S.A. Y VETRA PERÚ
S.A.C. = =

ARTÍCULO 2.- DE LA AUTORIZACIÓN PARA SUSCRIBIR LA MODIFICACIÓN DE CONTRATO.
AUTORIZAR A PERUPETRO S.A. A SUSCRIBIR CON LA EMPRESA VETRA PERU S.A.C.,
CON LA INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERÚ, LA MODIFICACIÓN
DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE. HIDROCARBUROS
EN EL LOTE XXV, QUE SE APRUEBA EN EL ARTICULO 1 DEL PRESENTE DECRETO
SUPREMO.

ARTICULO 3.- DEL REFRENDO.

EL PRESENTE DECRETO SUPREMO SERÁ REFRENDADO POR EL MINISTRO DE ECONOMÍA Y
FINANZAS Y POR EL MINISTRO DE ENERGÍA Y MINAS. =

DADO EN LA CASA DE GOBIERNO EN LIMA, A LOS VEINTIDÓS DÍAS DEL MES DE MAYO
DEL AÑO DOS MIL DOCE.

OLLANTA HUMALA TASSO

PRESIDENTE CONSTITUCIONAL DE LA REPÚBLICA
LUIS MIGUEL CASTILLA RUBIO

MINISTRO DE ECONOMÍA Y FINANZAS =:

JORGE MERINO TAFUR =
MINISTRO DE ENERGÍA Y MINAS =
INSERTO NÚMERO -DOS:
PERÚPETRO

TRANSCRIPCIÓN

Pongo en su conocimiento que en la Sesión No. 16-2011, realizada el día 25

de Julio del 2011, el Directorio adoptó el Acuerdo s iente:

APRUEBAN PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA

EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE _XXV =
ACUERDO DE DIRECTORIO N* 069-2011

San Borja, 25 de Julio del 2011 =

Visto el Memorando No. EECN-0243-2011, de 07 de Julio del 2011, por el que
se solicita la aprobación del Proyecto de Modificación del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote XXxXV;

Y,

Considerando:

Que, mediante Decreto Supremo No. 060-2007-EM, de 20 de Noviembre del 2007,
se aprobó el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXV, el mismo que fue suscrito entre PERUPETRO
S.A. y VETRA PERÚ S.A.C

Que, mediante carta s/n, de 22 de Julio del 2010, VETRA -ENERGIA S.L,

solicitó a PERUPETRO S.A. su calificación a efectos de sustituir a VETRA

ENERGY GROUP LLC. como Garante Corporativo de VETRA PERÚ S.A.C.;

Que, mediante carta, s/n, de 05 de Mayo del 2011, VETRA PERÚ ERarcoo
solicitó a PERUPETRO S.A. la sustitución de su garante corporativo VETRA
CcMMPe to. "mE. global
de las actividades del Grupo VETRA;

Que, mediante Declaración Jurada, de 17'de Mayo del 2011, suscrita por su
Apoderado Mancomunado Solidario, VETRA ENERGIA S.L., declara bajo juramento

a PERUPETRO S.A. su decision de asumir la condición de Garante Corporativo
idrocarburos en el Lote XXV;

"Que, el Artículo 12% del Texto Único Ordenado de la Ley No. 26221, Ley

Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005

dispone que los Contratos, una vez aprobados y suscritos, sólo podrán ser
modificados por acuerdo escrito” entre las partes; agrega que, las
modificaciones serán aprobadas por Decreto Supremó refrendado por los
Ministros de Economía y Finanzas, y de Energía y Minas, dentro del plazo

establecido en el Artículo 11% del citado Texto Único Ordenado;

Que, en el Informe Técnico, Legal y Económico No. FECN=0241-2011, de 06 de
Julio del 2011, se concluye señalando que el Proyecto de Modificación del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote XXV, se ha elaborado de conformidad con lo dispuesto en el Texto
Único Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos; por lo
cual, se somete a consideración de la Gerencia General, para los trámites

que correspondan de acuerdo a Ley. Ñ

De conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A.; =

El Directorio, por unanimidad;

Aprobar el Proyecto de Modificación del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el. Lote XXV, aprobado
ecreto Supremo N* 060-2007-EM, a fin de reflejar la sustitución
arante Corporativo en el referído Contrato de Licencia,
condición que será asumida por VETRA ENERGIA S.L., en remplazo de
VETRA ENERGY GROUP LLC.; así como, el Proyecto de Decreto Supremo

que aprobaría la: mencionada Modificación; los que se adjuntan al

- presente Acuerdo y forman parte integrante del mismo. =

2. Elevar al Ministerio de Energía y Minas los Proyectos de Decreto

Po Supremo y de Modificación del Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote XXV, referidos

en el numeral 1 precedente, para su correspondiente trámite de

aprobación.=

w

Autorizar a la Gerencia General de PERUPETRO S.A., a suscribir la
Modificación del Contrato de Licenciá para la Exploración y

Explotación de Hidrocarburos en el Lote XXV, una vez que se haya

expedido el correspondiente Decreto Supremo. =

4. Exonerar el presente Acuerdo 'del trámite de lectura y aprobación de

Acta, =

Lo que transcribo a usted para su conocimiento y demás fines.

San Borja, 25 de Julio del 2011.

FIRMADO: DANIEL SABA DE ANDREA - PRESIDENTE DEL DIRECTORIO - PERUPETRO S.A.

FIRMADO: ROBERTO GUZMÁN OLIVER - SECRETARIO GENERAL (E). =
INSERTO NÚMERO TRES: ZONA REGISTRAL N% IX. SEDE LIMA =

OFICINA RE

ISTRAL LIMA

N* Partida: 00259837 =

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS
PERUPETRO S.A.

REGISTRO DE PERSONAS JURIDICAS =

RUBRO: NOMBRAMIENTO DE MANDATARIOS =:
C000060 =

'

RENUNCIA Y NOMBRAMIENTO DE GERENTE:

Por Sesión de Directorio-del 25/02/2010 se acordó por Unanimidad

1. Aceptar la Renuncia formulada por el Señor Milton Ubaldo Rodríguez

Cornejo a la encargatura de la Gerencia General de Perupetro S.A.

2. Encargar la Gerencia General de Perupetro S.A. a la Señora ISABEL

MERCEDES TAFUR MARÍN (D.N.I. N% 08203459) a partir del 26/02/2010. = =

La Señora Isabel Mercedes Tafur Marín, continuará ejerciendo las funciones

de Secreta:

General, mientras se designe al Profesional que se encargará

del mencionado puesto.

3. Encargar la Jefatura de la División de Recursos Humanos y Desarrollo de

Personal, al ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D.N.TI. No
08236395), a partir de Febrero de 2010.

Así consta en COPIA CERTIFICADA del 16/4/2010 otorgada ante NOTARIO RICARDO

FERNANDINI BARREDA en la ciudad de LIMA. La presente corre extendida en el

Libro de Actas de Directorio (Fs. 115 al 260), legalizado el 07/01/2010,

ante el mismo Notario, bajo registro N” 63281.

nn”... ”— — —.—T.— mm
2010-00280537 del Tomo Diario 0492. Derechos cobrados S/. 62.00 nuevos

soles con Recibo(s) Número (s) 00014200-35 00015627-33.- LIMA, 06 de Mayo de
2010.

FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA
REGISTRADOR PÚBLICO =

'

ZONA REGISTRAL N%IX - SEDE LIMA =

CONCLUSIÓN: HABIENDO LEIDO 10S OTORCANTES TODO EL INSTRUMENTO, SE
RATIFICARON DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE
INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,
FIRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE

SERIE BN” 1990279 A LA SERIE BN" 1990284.- TESTADO: GERENTE GENERAL (Ed:
ENTREL INE:

NO VALE.-
% MANDATARIO NACIONAL: VALE.-
3B 4 1990284 36984

P. PERUPETRO S.A.

ISABEL MERCEDES TAFUR MARÍN

FIRME EL: [% od

P. VETRÁ PERÚ S.A.C.

JORGE AUGUSTO PÉREZ TAIMAN
/ ¡E
FIRME EL: Y / uo /20/t

P. VETRA ENERGÍA S.L.

JORGE AUGUSTO PÉREZ TAIMAN
FIRME EL: Y / suo EST

CONCLUYE EL PROCESO DE FIRMAS EL: pDjA DIEZ DE JULIO DEL AÑO DOS MIL DOCE

a)

és
Y NOTÁRIO DE LIMA

AS

/

(-

MLB. -

Es copia

en mi Registro con fecha,

del .Zo.
interesad.
a Ley el
signo y fi
En Lima,

Fotostática ae ía E
2,

AZ..a tojas..3,
a expido el presento
Que rubrico en cada
rmo

sortura Pública q
é

itud
INIO de

Uña de sus hoja

dale...

ua corra
de parte
acuerdo
Ss, sello

Pirore

ANOTACION DE INSCRIPCION

SUNARP

SUPERINTENDENCIA NACIONAL
BELOS REGISTROS PUBLICOS

ZONA REGISTRAL N* IX. SEDE LIMA

OFICINA REGISTRAL LIMA
TITULO N* É 2012-00646750
Fecha de Presentación : 18/07/2012
Se deja constancia que se ha registrado lo siguiente :
PARTIDA N* ASIENTO
12102891 A00003

ACTO
MODIFICATORIA DE CONTRATOS
Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)

persona(s):
10]
2 Derechos pagados : S/.1,460.00 nuevos soles, derechos cobrados : S/.1,460.00
ú nuevos soles y Derechos por devolver : $/.0.00 nuevos soles.
a] £ Recibo(s) Número(s) 00024905-34 00030150-93. LIMA, 09 de Agosto de 2012.
E
hol
co d
q e
E2 E
eS A...
gz cier ANGEL DELOADO
E
é

pia Del O
os Pl

taseript

Lima, 1 4 EN

ZONA REGISTRAL N* IX, SEDE LIMA]

S U NARP OFICINA REGISTRAL LIMA]
SUPERINTENDENCIA NACIONAL, N” Partida: 12102891
"BELLOS REGISTROS PUBLICOS

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE XX V.

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : CONSTITUCION

A00003

MODIFICACION DEL CONTRATO:

Por ESCRITURA PÚBLICA del 04/07/2012 otorgada ante NOTARIO RICARDO

FERNANDINI BARREDA en la ciudad de LIMA comparecen:

» PERUPETRO S,A. debidamente facultada por Isabel Mercedes Fafur Marin en
calidad de Apoderada (as. C-00060 de la partida 00259837 del Registro de
Personas Jurídicas de la Z.R. N* IX - Sede Lima)

+ VETRA PERU S.A.C. debidamente representada por Jorge Augusto Perez
Taiman en calidad de Apoderado (as C-00003 de la partida 12066273 del Registro
de Personas Jurídicas de la Z.R. N*1X - Sede Lima)

o VETRA ENERGIA S.L. debidamente representada por Jorge Augusto Perez
Taiman en calidad de Apoderado (as C-00003 de la partida 12524404 del Registro
de Personas Juridicas de la Z.R. N*1X - Sede Lima)

para suscribir el contrato de MODIFICACION AL CONTRATO DE LICENCIA

PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL

LOTE XXV aprobado por el Decreto Supremo N* 017-2012-EM de fecha 25 de julio

de 2011 el cual modifica Jos acapites3.11, 20.1 y agrega el acapite 1.57 en los

términos expuestos en el titulo que se archiva. El título fue presentado el 18/07/2012

a las 11:43:51 AM horas, bajo el N* 2012-00646750 del Tomo Diario 0492.

ud
5
pr
8 F Derechos cobrados 5/.1,460.00 nuevos soles con Recibo(s) Número(s) 00024905-34

00030150-93.-LIMA,09 de Agosto de 2012.

ia AN DA
ol NE

Sado Lima

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
